 
 
 
 
                                              
                                              
                                              
                     UNITED STATES DISTRICT COURT 
                     CENTRAL DISTRICT OF CALIFORNIA 
 
  KRISTEN M. KRUEGER,                            CASE NO. 5:18­cv­001987­JFW (SK) 
                                          
                       Plaintiff,                ORDER DISMISSING ACTION 
               v.                                FOR FAILURE TO PROSECUTE 
  NANCY A. BERRYHILL, 
                       Defendant. 
                        

                                              
      On September 18, 2018, Plaintiff filed a pro se complaint challenging 
Defendant’s denial of disability benefits.  (ECF 1).  Two days later, she was 
ordered to serve the complaint and summons on Defendant and file a proof 
of service.  (ECF 7).  When Plaintiff had not filed a proof of service by 
January 11, 2019, she was ordered to show cause why the action should not 
be dismissed for failure to prosecute.  (ECF 9).  Plaintiff could have 
discharged that order to show cause by filing a proof of service or requesting 
an extension of time to complete service with good cause.  (Id.).  That order 
also warned Petitioner that failure to respond by February 8, 2019 would 
result in involuntary dismissal of this action.  (Id.).  Yet as of this order, 
Plaintiff has filed no proof of service, no response to the order to show cause, 
 
 
 and no request for an extension of time to do either.  Nor has the Court 

 
received any returned undeliverable mail or notice of change of address 
suggesting that Plaintiff has not received the Court’s orders. 
      For these reasons, this action may be dismissed for lack of prosecution.  
See Fed. R. Civ. P. 41(b); Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 
2002).  The Court has considered “(1) the public’s interest in expeditious 
resolution of litigation; (2) the court’s need to manage its docket; (3) the risk 
of prejudice to the [Defendant]; (4) the public policy favoring disposition of 
cases on their merits; and (5) the availability of less drastic sanctions.”  
Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988) (per curiam).  All five 
factors support dismissal here.  See Yourish v. California Amplifier, 191 
F.3d 983, 990 (9th Cir. 1999); Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th 
Cir. 1992). 
      THEREFORE, the complaint is ordered DISMISSED for lack of 
prosecution.  Judgment dismissing this action without prejudice will be 
entered accordingly.   
      IT IS SO ORDERED. 
 
 
DATED: February 27, 2019                                                     
                                               HON. JOHN F. WALTER 
                                               U.S. DISTRICT JUDGE 
 
 
 
 
PRESENTED BY: 
 
 
_________________________ 
HON. STEVE KIM 
U.S. MAGISTRATE JUDGE 



                                          2 
